Citation Nr: 0633411	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic prostate disorder to include 
prostatitis.  

2. Whether new and material evidence had been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder to include low back 
strain and spina bifida occulta.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic pain medication 
reaction residuals associated with an October 1998 Department 
of Veterans Affairs tooth extraction.  

4.  Entitlement to an increased disability evaluation for the 
veteran's renal calculi, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's tinnitus, to include 
entitlement to a separate compensable evaluation for each 
ear.  
6.  Entitlement to an increased disability evaluation for the 
veteran's coronary artery disease, currently evaluated as 30 
percent disabling.  

7.  Entitlement to an increased disability evaluation for the 
veteran's hypertension, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1961 to August 
1965 and from September 1984 to July 1987. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Waco, Texas, Regional Office (RO) which determined that new 
and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for a 
chronic prostate disorder to include prostatitis, a chronic 
back disorder to include low back strain and spina bifida 
occulta, a chronic cardiovascular disorder to include 
hypertension and organic heart disease, a chronic kidney 
disorder to include kidney stones, chronic hearing loss 
disability, and a chronic vision disorder; determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic pain medication reaction 
residuals associated with an October 1998 Department of 
Veterans Affairs (VA) tooth extraction; and denied the claim.  
In February 2002, the RO determined that new and material 
evidence had been received to reopen the veteran's claims of 
entitlement to service connection for a chronic 
cardiovascular disorder, a chronic kidney disorder, and 
chronic hearing loss disability; granted service connection 
for hypertension with left ventricular chamber dilation; 
assigned a 30 percent evaluation for that disability; granted 
service connection for renal calculi; assigned a 10 percent 
evaluation for that disability; granted service connection 
for left ear sensorineural hearing loss disability; assigned 
a noncompensable evaluation for that disability; and denied 
service connection for right ear hearing loss disability.  

In March 2002, the RO determined that new and material 
evidence had been received to reopen the veteran's claims of 
entitlement to service connection for a chronic prostate 
disorder to include prostatitis and a chronic back disorder 
to include low back strain and spina bifida occulta and 
denied the claims on the merits.  In May 2002, the veteran 
was afforded a hearing before a Veterans Law Judge sitting at 
the RO.  In August 2002, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for 
chronic right ear hearing loss disability and a chronic 
vision disorder and additional development of the issues of 
service connection for a chronic prostate disorder to include 
prostatitis and a chronic back disorder to include low back 
strain and spina bifida occulta.  In August 2002, the Board 
determined further that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic pain medication 
reaction residuals associated with an October 1998 VA tooth 
extraction was necessary.  In June 2003, the Board remanded 
the issues of service connection for a chronic prostate 
disorder to include prostatitis and a chronic back disorder 
to include low back strain and spina bifida occulta and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic pain medication reaction residuals 
associated with an October 1998 VA tooth extraction to the RO 
for additional action.  

In April 2005, the RO, in pertinent part, established service 
connection for tinnitus; assigned a 10 percent evaluation for 
that disability; recharacterized the veteran's cardiovascular 
disorder as coronary artery disease evaluated as 30 percent 
disabling and hypertension evaluated as 10 percent disabling; 
effectuated the awards as of February 27, 2004; determined 
that new and material evidence had not been received to 
reopen the veteran's claims of entitlement to service 
connection for a chronic right ear hearing loss disability 
and a chronic vision disorder; and denied an increased 
evaluation for the veteran's renal calculi.  In April 2006, 
the veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  

The Veterans Law Judge who had conducted the veteran's May 
2002 hearing is no longer employed by the Board and will 
therefore not decide the veteran's appeal.  The veteran was 
afforded an April 2006 hearing before the undersigned 
Veterans Law Judge which encompassed all issues addressed at 
the May 2002 hearing.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
tinnitus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased evaluation.  
However, the Court did not provided a specific name for the 
issue in lieu of "increased disability evaluation."  In the 
absence of such direction, the Board has framed the issue as 
entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's tinnitus, to include entitlement 
to a separate compensable evaluation for each ear.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The issues of service connection for a chronic prostate 
disorder to include prostatitis and a chronic back disorder 
to include low back strain, spina bifida occulta, lumbar 
degenerative joint disease, and lumbar spine degenerative 
disc disease; compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic pain medication 
reaction residuals associated with an October 1998 VA tooth 
extraction; and increased evaluations for the veteran's 
coronary artery disease and hypertension are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In February 1988, the RO denied service connection for a 
chronic prostate disorder to include chronic prostatitis.  In 
March 1988, the veteran was informed in written of the 
adverse decision and his appellate rights.  The veteran did 
not submit a notice of disagreement.  

2.  The documentation submitted since the February 1988 
rating decision is relevant and probative of the issue at 
hand.  

3.  In February 1988, the RO denied service connection for a 
chronic back disorder to include low back strain and spina 
bifida occulta.  In March 1988, the veteran was informed in 
written of the adverse decision and his appellate rights.  
The veteran did not submit a notice of disagreement.  

4.  The documentation submitted since the February 1988 
rating decision is relevant and probative of the issue at 
hand.  

5.  The veteran's nephrolithiasis (renal calculi) has been 
shown to be manifested by no more than recurrent stone 
formation requiring drug therapy.  

6.  A 10 percent evaluation is currently in effect for the 
veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  


CONCLUSIONS OF LAW

1.  The February 1988 rating decision denying service 
connection for a chronic prostate disorder to include 
prostatitis is final.  New and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a chronic prostate disorder to include 
prostatitis has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2006).  

2.  The February 1988 rating decision denying service 
connection for a chronic back disorder to include low back 
strain and spina bifida occulta is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic back disorder 
to include low back strain and spina bifida occulta has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2006).  

3.  The criteria for a 30 percent evaluation, but not 
greater, for the veteran's renal calculi have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.115b, Diagnostic Code 7508 
(2006).  

4.  An initial evaluation in excess of 10 percent and/or a 
separate compensable evaluation for each ear may not be 
assigned for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.87, 
Diagnostic Code 6260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claims of entitlement to 
service connection for a chronic prostate disorder and a 
chronic back disorder, his claim for an increased evaluation 
for his renal calculi, and the initial evaluation of his 
tinnitus, the Board observes that the RO issued VCAA notices 
to the veteran in August 2003, May 2004, and March 2006 which 
informed him of the evidence generally needed to support both 
an application to reopen a claim of entitlement to service 
connection, a claim for an increased evaluation, and the 
assignment of an evaluation and effective date of an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
applications and claims.  Such notice effectively informed 
him of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded hearings before Veterans 
Law Judges sitting at the RO and a VA hearing officer.  The 
hearing transcripts are of record.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claims of service connection for both a chronic prostate 
disorder to include prostatitis and a chronic back disorder 
to include low back strain and spina bifida occulta.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of whether new and material evidence has been received 
to reopen his claims of entitlement to service connection for 
a chronic prostate disorder to include prostatitis and a 
chronic back disorder to include low back strain and spina 
bifida occulta and an increased evaluation for his renal 
calculi given the favorable resolution below.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In addressing the initial evaluation of the veteran's 
tinnitus, the Board observes that the statutory and 
regulatory provisions pertaining to the VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based solely on statutory interpretation rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Resolution of the 
veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
evaluations for tinnitus.  As will be discussed below, the 
Board finds that the veteran is in receipt of the maximum 
evaluation available for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change.  As no reasonable possibility 
exists that would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

II.  Applications to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2006).  

A.  Prior RO Decisions

In February 1988, the RO denied service connection for both a 
chronic prostate disorder to include prostatitis and a 
chronic back disorder to include low back strain and spina 
bifida occulta upon its determinations that: (1) chronic 
prostatitis was not shown; (2) chronic low back strain was 
not incurred in or aggravated by active service; and (3) 
spina bifida occulta is congenital or developmental in nature 
and therefore not a disability for which service connection 
may be granted.  In March 1988, the veteran was informed in 
writing of the adverse decisions and his appellate rights.  
The veteran did not submit a NOD.  

The evidence considered by the Board in formulating its 
February 1988 rating decision may be briefly summarized.  The 
veteran's service medical records then of record make no 
reference to a chronic prostate disorder.  The July 1987 
Veteran's Application for Compensation or Pension (VA Form 
21-526) conveys that the veteran reported having been 
diagnosed and treated for prostatitis in 1986 and 1987 during 
active service by Air Force medical personnel and Jeffery P. 
Cahill, M.D.  Clinical documentation dated in December 1986 
and January 1987 from Dr. Cahill indicates that the veteran 
was treated for prostatitis and prostadynia.  

The service medical records do reflect that the veteran was 
seen repeatedly for low back pain.  A February 1962 naval 
X-ray study of the lumbosacral spine revealed "spina bifida 
at S1."  The report of the veteran's August 1965 physical 
examination for service separation conveys that the veteran 
exhibited a "normal" spine.  The report of a December 1987 
VA examination for compensation purposes indicates that the 
veteran complained of radiating low back pain.  He presented 
a history of having injured his back during active service 
while carrying 100 pound bags of potatoes.  An impression of 
"lumbar sprain with intermittent episodes of low back pain" 
was advanced.  Contemporaneous X-ray studies of the lumbar 
spine revealed narrowing of the L5 disc space with osteophyte 
formation and mild levoscoliosis.  Impressions of L5 
degenerative disc disease and mild lumbar spine levoscoliosis 
were advanced.  

B.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claims of entitlement to service connection for a 
chronic prostate disorder to include prostatitis and a 
chronic back disorder to include low back strain and spina 
bifida occulta was received in November 1998, the prior 
version of 38 C.F.R. § 3.156 is for application.  Title 38 of 
the Code of Federal Regulations (2001) states, in pertinent 
part, that: 
"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the February 1988 rating 
decision denying service connection for both a chronic 
prostate disorder to include prostatitis and a chronic back 
disorder to include low back strain and spina bifida occulta 
consists of additional service medical records from the 
veteran's second period of service; VA clinical and 
examination documentation; private clinical documentation; 
the transcripts of the May 2002 hearing before a Veterans Law 
Judge sitting at the RO, a September 2005 hearing before a VA 
hearing officer, and the April 2006 hearing before the 
undersigned Veterans Law Judge sitting at the RO; and written 
statements from the veteran.  The additional service medical 
records reflect that the veteran was treated for prostatitis 
in September 1986 and October 1986.  A December 2002 VA X-ray 
study of the lumbar spine revealed findings consistent with 
degenerative disc disease at L5-S1.  A July 2004 VA treatment 
record states that the veteran was diagnosed with "some 
degenerative disc disease" which "could have been caused by 
his military service." VA computerized tomography study and 
X-ray studies of the lumbar spine dated in May 2005 revealed 
findings consistent with degenerative joint disease and 
degenerative disc disease.  The additional service medical 
records and VA clinical documentation are of such 
significance that they must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the veteran's claims of 
entitlement to service connection for both a chronic prostate 
disorder to include prostatitis and a chronic back disorder 
to include low back strain and spina bifida occulta are 
reopened.  

III.  Renal Calculi

A.  Historical Review

The veteran's service medical records reflect that he was 
treated for recurrent kidney stones (renal calculi).  The 
report of a September 2001 VA examination for compensation 
purposes states that the veteran exhibited a right lower pole 
renal calculus on contemporaneous ultrasound studies.  He was 
diagnosed with a "history of multiple renal calculi in the 
past with last one in 1987."  In February 2002, the RO 
granted service connection for renal calculi and assigned a 
10 percent evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Nephrolithiasis is to 
be evaluated as hydronephrosis except for recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy; (2) drug therapy; (3) or invasive or non-invasive 
procedures more than two times per year.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508 (2006).  Hydronephrosis productive of 
only an occasional attack of colic without infection and not 
requiring catheter drainage warrants a 10 percent evaluation.  
A 20 percent evaluation requires frequent attacks of colic 
necessitating catheter drainage.  A 30 percent evaluation 
requires frequent attacks of colic with infection 
(pyonephrosis) and impaired kidney function.  Severe 
hydronephrosis is to be evaluated as renal dysfunction.  38 
C.F.R. § 4.115b, Diagnostic Code 7509 (2006).  

In his February 2004 claim for an increased evaluation, the 
veteran stated that his service-connected kidney disorder 
warranted the assignment of a 40 percent evaluation as he 
took "nine (9) pills a day just to get through each day."  

At an August 2004 VA examination for compensation purposes, 
the veteran was reported: to have a history of renal stones, 
renal colic, and renal insufficiency; to take sodium 
bicarbonate three times a day for his renal calculi; and to 
not require catheterization, dilatation, other drainage 
procedures, or a special diet.  The veteran was diagnosed 
with "renal calculi with last episode in 2002, currently 
under treatment" and "mild renal insufficiency."  A 
January 2005 VA treatment record states that the veteran 
continued to take his prescribed sodium bicarbonate.  

In an April 2005 written statement, the veteran advanced that 
a 20 percent evaluation was warranted for each of his 
kidneys.  At a June 2005 VA examination for compensation 
purposes, the veteran was reported to have a history of 
nephrolithiasis and "chronic renal insufficiency secondary 
to hypertension."  The examiner noted that the veteran took 
sodium bicarbonate three times a day "for nephrolithiasis 
prevention."  The veteran denied being on a special diet or 
undergoing either catheterizations, dilatations, or drainage 
procedures for his nephrolithiasis.  Contemporaneous X-ray 
studies of the lumbar spine revealed a right lower pole renal 
calculus.  

At the September 2005 hearing before a VA hearing officer, 
the veteran testified that he took sodium bicarbonate and 
citric acid for his renal calculi.  He denied receiving other 
treatment for his renal calculi.  

At the April 2006 hearing before the undersigned Veterans Law 
Judge, the veteran reported that he last experienced a renal 
colic attack in 2002 and took prescribed sodium bicarbonate 
and citric acid to control his renal calculi formation.  He 
denied undergoing any invasive procedures for his renal 
calculi.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's renal calculi have been shown to 
necessitate ongoing drug therapy.  Such findings merit the 
assignment of a 30 percent evaluation.  In the absence of 
evidence of severe hydronephrosis and/or associated renal 
dysfunction, the Board concludes that a 30 percent evaluation 
and no more is warranted for the veteran's renal calculi.  

V.  Tinnitus 

A.  Historical Review

In February 2004, the veteran submitted a claim of 
entitlement to service connection for chronic tinnitus.  The 
report of an August 2004 VA examination for compensation 
purposes reflects that the veteran was diagnosed with 
tinnitus.  In April 2005, the RO established service 
connection for tinnitus and assigned a 10 percent evaluation 
for that disability.  

B.  Increased/Separate Compensable Evaluations

Recurrent tinnitus warrants assignment of a 10 percent 
evaluation.  Only a single evaluation is to be assigned for 
recurrent tinnitus no matter whether the sound is perceived 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006).  

In his April 2005 NOD, the veteran requested "a 10% 
disability evaluation for each ear in regards to the 
service-connected tinnitus as per Court decision."  At the 
April 2006 hearing before the undersigned Veterans Law Judge 
sitting at the RO, the veteran testified that he experienced 
bilateral tinnitus.  

As the provisions of 38 C.F.R. § 4.87 (2006) provide that 
only a single 10 percent evaluation may be assigned for 
tinnitus no matter whether it is perceived as unilateral or 
bilaterally, the veteran's claim for a separate 10 percent 
evaluation for each ear for his service-connected tinnitus 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Schedule For 
Rating Disabilities.  Thus, the Board finds no basis upon 
which to assign a higher disability evaluation despite 
consideration of the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2006), to include 
38 C.F.R. § 3.321(b)(1) (2006).  


ORDER

The veteran's application to reopen his claim of entitlement 
to a chronic prostate disorder to include prostatitis is 
granted.  

The veteran's application to reopen his claim of entitlement 
to a chronic back disorder to include low back strain and 
spina bifida occulta is granted.  

A 30 percent evaluation, but not greater, for the veteran's 
renal calculi is granted subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's tinnitus, to include entitlement to a 
separate evaluation for each ear, is denied.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for a chronic prostate 
disorder and a chronic back disorder are to be determined 
following a de novo review of the entire record.  

The veteran has submitted service medical records from his 
second period of active service in support of his claims of 
entitlement to service connection.  However, the veteran's 
complete service medical records associated with his active 
duty with the Texas Army Reserve/National Guard from 
September 1984 to July 1987 have not been requested for 
incorporation into the record.  

An undated written statement from Blake Howard, D.C., 
received in April 2006 conveys that he had treated the 
veteran for chronic low back pain, multiple low back disc 
protrusions, degenerative vertebra, and degenerative disc 
disease since 1981.  The doctor clarified that records dated 
prior to May 17, 1999, had been destroyed along with his 
whole office by a tornado.  

At the April 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that he 
received ongoing chiropractic treatment for his back 
disability and had VA appointments for the week following the 
hearing for evaluation of his cardiovascular disabilities.  
Clinical documentation of the cited treatment is not of 
record 

At the May 2002 hearing before a Veterans Law Judge sitting 
at the RO, the veteran testified that he was close to 
settling his federal tort claim arising from the prescription 
of pain medication reaction associated with an October 1998 
VA tooth extraction.  Documentation of the veteran's federal 
tort claim and any settlement thereof is not of record.  

The VA should obtain all relevant military, VA, other 
governmental, and private records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the record, the Board observes that the clinical 
record is in apparent conflict as to the nature and etiology 
of the veteran chronic back disability.  VA X-ray studies of 
the lumbar spine dated in December 1987 revealed findings 
consistent with L5 degenerative disc disease and 
levoscoliosis.  The report of a December 2002 VA examination 
for compensation purposes state that the veteran was 
diagnosed with "age related" lumbar spine degenerative 
joint disease.  The July 2004 VA treatment record states that 
the veteran had degenerative disc disease possibly related to 
his inservice back complaints.  The report of the June 2005 
VA examination for compensation purposes states that the 
veteran was again diagnosed with "age related" lumbar spine 
degenerative joint disease.  Contemporaneous VA computerized 
tomography study and X-ray studies of the lumbar spine 
revealed findings consistent with lumbar degenerative disc 
disease and degenerative joint disease.  

The report of the June 2005 VA examination for compensation 
purposes notes that the veteran had a history of "chronic 
renal insufficiency secondary to hypertension."  At the 
April 2006 hearing before the undersigned Veterans Law Judge 
sitting at the RO, the veteran testified that his 
cardiovascular disabilities had significantly increased in 
severity and severely limited his physical activities.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) are fully met.

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that it 
forward all available service medical 
records associated with the veteran's 
active duty with the Texas Army 
Reserve/National Guard from September 
1984 to July 1987 for incorporation into 
the record.  If no additional service 
documentation is found, a written 
statement to that effect should be 
requested for incorporation into the 
record.  

3.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his back and 
cardiovascular disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Blake Howard, D.C., 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

4.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Shreveport, 
Louisiana, VA Medical Center after 
September 2005, not already of record, be 
forwarded for incorporation into the 
record.  

5.  Contact the VA's Office of the 
General Counsel and request that all 
documentation related to the veteran's 
Federal Tort Claims Act claim in regards 
to chronic pain medication reaction 
residuals associated with an October 1998 
VA tooth extraction be forwarded for 
incorporation into the record.  If no 
such documentation can be identified or 
is otherwise unavailable, a written 
statement to that effect should be 
requested for incorporation into the 
record.  

6.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his coronary artery disease 
and hypertension.  All indicated tests, 
including metabolic equivalents (METS) 
testing, and studies should be 
accomplished and the findings then 
reported in detail.  

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

7.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the etiology of his 
chronic back disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic back disability had its onset 
during active service/active duty; is 
etiological related to the veteran's 
inservice low back complaints; or 
otherwise originated during or is 
causally related to his periods of active 
service/active duty.  

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

8.  Then adjudicate the issues of service 
connection for a chronic prostate 
disorder to include prostatitis and a 
chronic back disorder to include low back 
strain, spina bifida occulta, lumbar 
spine degenerative joint disease, and 
lumbar spine degenerative disc disease on 
a de novo basis and readjudicate the 
veteran's entitlement to both 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic 
pain medication reaction residuals 
associated with an October 1998 VA tooth 
extraction and increased evaluations for 
his service-connected coronary artery 
disease and hypertension.  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, including 
consideration of 38 C.F.R. § 4.100, 
effective October 6, 2006, as applicable, 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


